DORAN, J.
Respondent, construction company, sold to appellants two lots in the town of Dominguez under the terms of a sale and purchase agreement providing for a down payment and monthly installment payments pursuant to the *527terms of a trust deed which, the buyer assumed and agreed to pay. Appellants had defaulted; the action herein is to recover possession, quiet title and declaratory relief.
Defendants, appellants here, denied the default, “according to the terms of their contract.” The answer set up four separate defenses which, in substance and effect, amounted to a counterclaim for damages. It was alleged in substance that the appellants’ two lots were part of a tract which, when originally subdivided, contained certain restrictions against occupation by any person other than one of the white or Caucasion race; that notwithstanding said restrictions, respondent, after having sold the lots to appellants, had sold two lots contiguous to appellants’ to persons not of the Caucasian race; that said individuals were permitted to occupy said property by respondent; that said sale and permission constituted a violation of the restrictions by respondent; that the value of appellants’ equity was thereby reduced to appellants’ damage in the sum specified. The third and fourth separate defenses were abandoned by stipulation and the findings so recite.
The trial court declined to grant relief in connection with plaintiff’s application for declaratory relief. The ruling was proper. (Code Civ. Proc., § 1061.) The action was held to be on the contract in question and the court found against the defendants.
It is contended by appellants that the trial court erred in dismissing the cross-complaint, or counterclaim for damages ; and erred in certain rulings excluding evidence offered by defendants. With regard to the latter contention, details may be omitted; it is sufficient to note that the rulings were correct.
The evidence supports the findings.  Moreover, there is no authority, in the circumstances, for the defenses sought to be interposed by defendants.
There being no error the judgment is affirmed, and the appeal from the order denying a motion for new trial is dismissed.
York, P. J., and White, J., concurred.